 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No.    CV 17-08267-PCT-JJT (BSB)
10                         Plaintiff,                        CR 14-08165-PCT-JJT
11   v.                                               ORDER
12   Roger Bitsinnie,
13                         Defendant/Movant.
14
15          At issue is the Report and Recommendation (Doc. 18) (“R&R”) entered in this
16   matter by United States Magistrate Judge Bridget S. Bade, recommending that the Court
17   deny the Motion to Vacate, Set Aside, or Correct Sentence pursuant to 28 U.S.C. § 2255
18   (Doc. 1). Defendant/Movant filed Objections to the R&R (Doc. 19), and the government
19   filed a Response to those Objections (Doc. 20). Upon consideration of all the above, the
20   Court will deny the Motion.
21          In a painstakingly thorough 28-page R&R, Judge Bade exhaustively analyzed each
22   of Defendant/Movant’s five grounds for vacatur of sentence. The Court sees no profit in
23   repeating or restating that analysis, which it adopts in whole. Defendant/Movant’s
24   Objections simply repeat assertions he has made before and offer nothing new. As the
25   government points out in its Response, Defendant/Movant’s assertion of “the truth of what
26   really happened” as set forth in the Objections is inconsistent with both the facts as stated
27   in the PSR and with the factual basis to which Defendant/Movant confirmed to be the true
28   course of events under oath at the change of plea proceeding. And contrary to
            1   Defendant/Movant’s current assertions, the record is replete with instances of the Court
            2   inquiring as to his understanding of proceedings, the purpose of those proceedings, and the
            3   consequences of those proceedings—to include the first change of plea hearing, a second
            4   change of plea hearing, a status conference and change of plea hearing, and the sentencing
            5   hearing. Each of those hearings was attended by a Navajo interpreter and in each of those
            6   hearings, Defendant/Movant repeatedly responded that he understood with the benefit of
            7   the interpreter. Accordingly,
            8          IT IS ORDERED overruling Defendant/Movant’s Objections to the R&R (Doc. 19).
            9          IT IS FURTHER ORDERED adopting in whole the R&R (Doc. 18) entered by
        10      Judge Bade in this matter, including all of its reasoning.
        11             IT IS FURTHER ORDERED denying the Motion to Vacate, Set Aside, or Correct
        12      Sentence pursuant to 28 U.S.C. § 2255 (Doc. 1). The Clerk of Court shall close this matter.
        13             IT IS FURTHER ORDERED denying a Certificate of Appealability and leave to
        14      proceed in forma pauperis.
        15             Dated this 8th day of March, 2019.
        16
        17                                             Honorable John J. Tuchi
                                                       United States District Judge
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28
TERMPSREF
                                                            -2-
